

116 HR 5962 IH: Gender Inclusive Passport Act
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5962IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Khanna (for himself, Mr. Blumenauer, Mr. Cicilline, Mrs. Davis of California, Mr. Engel, Ms. Haaland, Ms. Norton, Mr. Huffman, Ms. Jayapal, Ms. Garcia of Texas, Mr. Grijalva, Mr. Gomez, Mr. Kennedy, Mr. Kilmer, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Mr. McGovern, Mr. Neguse, Mr. Pappas, Mr. Pocan, Mr. Quigley, Mr. Rouda, Ms. Scanlon, Ms. Schakowsky, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to require the inclusion of a gender neutral designation in a passport, passport card, or Consular Report of Birth Abroad, and for other purposes.1.Short titleThis Act may be cited as the Gender Inclusive Passport Act.2.Inclusion of gender neutral designation option in passports(a)In generalNotwithstanding any other provision of law, the Secretary of State shall, not later than one year after the date of the enactment of this section, permit an applicant for a passport, passport card, or Consular Report of Birth Abroad to record gender in an application for such passport, passport card, or Consular Report of Birth Abroad with a sex data element authorized by the International Civil Aviation Organization (ICAO) specified in ICAO Doc 9303, Machine Readable Travel Documents. (b)Gender designation(1)In generalThe Secretary of State, in accordance with subsection (a), shall permit an applicant for a passport, passport card, or Consular Report of Birth Abroad to use an unspecified (X) gender designation. Such designation shall be made available without restriction to all applicants for a passport, passport card, or Consular Report of Birth Abroad.(2)ProhibitionsThe Secretary of State may not—(A)deny the issuance of a passport, passport card, or Consular Report of Birth Abroad to an otherwise qualified applicant based solely on a request by such applicant for an unspecified (X) gender designation; or(B)require such an applicant to select the unspecified (X) gender designation on an application for passport, passport card, or Consular Report of Birth Abroad, including, without limitation, an applicant who has one or more identity documents bearing a sex or gender designation other than male (M) or female (F).